Citation Nr: 0104993	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  00-25 071	)	DATE
	)
	)


THE ISSUE


Whether there was clear and unmistakable error (CUE) in the 
February 1967 decision of the Board of Veterans' Appeals 
which, in pertinent part, denied a claim for service 
connection for bilateral chorioretinitis.

(The issue of entitlement to an effective date earlier than 
February 17, 1993, for the grant of service connection for 
chronic ocular histoplasmosis syndrome is addressed in a 
separate Board decision.)


REPRESENTATION

Moving Party Represented by:  Kenneth B. Mason, Attorney


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

The veteran served on active duty from July 1943 to January 
1946, and from December 1946 to July 1947.

This issue is before the Board of Veterans' Appeals (Board) 
pursuant to an August 3, 2000 Order of the United States 
Court of Appeals for Veterans Claims (CAVC) which vacated the 
June 1998 Board decision and remanded the issue to the Board.  
The CAVC found that the Board's June 1998 decision failed to 
sufficiently address the reasonably raised issue of CUE in a 
1967 Board decision.

In this case, the Board denied service connection for 
bilateral chorioretinitis in a decision dated in February 
1967.  In February 1993, the veteran filed a request to 
reopen the claim for service connection for a bilateral eye 
disorder.  The St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO) continued to deny 
the claim and the veteran appealed the case to the Board.  In 
a July 1996 decision, the Board determined that the veteran 
was entitled to service connection for a bilateral eye 
disability, diagnosed as ocular histoplasmosis syndrome.  In 
rating decision of January 1997, the RO implemented the July 
1996 Board decision and granted service connection for the 
bilateral eye disability.  The RO assigned a 100 percent 
disability rating, effective from February 17, 1993.  The 
veteran has appealed that decision, contending that there was 
CUE in the February 1967 Board decision.


FINDINGS OF FACT

1.  In a February 1967 decision, the Board denied a claim for 
service connection for bilateral chorioretinitis.

2.  The Board's February 1967 decision was supported by the 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's February 1967 decision does not contain CUE.  38  
U.S.C.A. § 7111 (West Supp. 2000); 38 C.F.R. §§ 20.1400 - 
20.1411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that on 
examination in July 1943 his eyes were normal and his vision 
was 20/20 in each eye.  In October 1944 he had an 
intracranial injury when he was struck by a hit and run 
driver.  He was unconscious for several days.  A record dated 
in October 1944 after the injury notes that an 
ophthalmoscopic examination was normal.  A record dated in 
May 1945 shows that the veteran complained of headaches and 
had noticed slight pain and blurring of the left eye that 
morning.  Examination reports dated in January 1946 and 
December 1946 note that his pupils were normal, his distant 
vision was 20/20 in each eye, his color perception was 
normal, and no disease or anatomical defects were noted.  
Another examination report dated in July 1947 notes that the 
pupils were round and equal, and reacted to light and 
accommodation.  His distant vision was 20/20 in each eye, 
color perception was normal, and the examiner noted that 
there were no anatomical defects or disease.

A VA medical record of a hospitalization from July to August 
1947 notes that the veteran's eyes were normal.  A VA 
examination report dated in May 1948 notes that the veteran's 
eyes were normal.  Another VA examination report dated in May 
1953 contains no notation of any eye problems.  A VA 
examination report dated in February 1959 notes that the 
veteran's vision was 10/10 in each eye.  Extraocular movement 
was normal.  There was no nystagmus.  The pupils were small, 
round and equal, and reacted to light and accommodation.

At a VA examination in March 1960, the veteran reported that 
he had lost the sight in his right eye in May 1959.  Distant 
vision in the left eye was still noted to be 10/10.  The 
veteran was diagnosed with blindness of the right eye due to 
macular degeneration, also some optic nerve atrophy, and mild 
glaucoma.  

In rating decision of May 1960, service connection for 
blindness in the right eye was denied.  The Los Angeles, 
California RO noted that no eye condition was noted as a 
residual of the injury in October 1944, nor at discharge from 
his first period of service.  In addition, no eye disorder 
was noted during the veteran's second period of service.  The 
veteran did not appeal the decision.

The U.S. Naval Hospital record of a hospitalization from May 
to June 1965 notes a diagnosis of amaurosis, chorioretinitis, 
bilateral.  It was noted that the ocular examination on 
admission revealed that vision in the right eye was light 
perception correctable to 20/200 with pin hole and the left 
eye was 20/60 and not improved with lenses or pin hole.  The 
fundus of the right eye revealed an old justa-macular 
chorioretinitis lesion with some pigment and questionable old 
hemorrhage in the base.  There were several peripheral 
punched-out lesions of the retina and choroid.  The left eye 
revealed a cystic enlargement of the macular with surrounding 
macular edema, as well as several peripheral lesions, similar 
to those mentioned above.  The discrete, hard buffed-colored 
lesion in the choroid of the left eye just adjacent to the 
macular changed a little in appearance during his 
hospitalization.  They developed a small hemorrhage in the 
surface of the lesion, approximately one week prior to 
discharge.  It was the opinion of the Ophthalmology 
Department that the veteran had "an old chorioretinitis and 
one active lesion, at the present time, adjacent to the 
macula of the left eye.  The etiology of this condition 
cannot be ascertained with certainty but it is felt that the 
most likely etiology is that of histoplasmosis capsulatum but 
the possibility of a traumatic etiology could not be ruled 
out."

In September 1965, the Los Angeles, California RO received a 
statement from Dr. W. M., dated May 10, 1965, indicates that 
he examined the veteran's eyes.  He noted that there was a 
history of gradual loss of central vision in the right eye 
beginning in 1959, the cause of which was undetermined.  The 
left eye had been normal until about the past week when the 
veteran had noticed distortion and blurring of that eye.  
There was also a history of a severe head injury 21 years 
earlier in which the veteran was unconscious, and persistent 
headaches, and was subsequently given glasses twice, which 
did not help.  Dr. W. M. noted that the veteran was found to 
have unusual fundus changes in both eyes and that it was 
"hard to know whether the fundus changes represent an 
unusual degenerative process, or a very low grade 
inflammatory process."  The physician further noted that the 
real nature of the disease was uncertain.

In September 1965, the Los Angeles, California RO received a 
medical statement from Dr. C. R., dated May 18, 1965, noting 
that the veteran had been examined the day before.  The 
veteran's history was noted.  On examination, the fundi 
showed numerous, discrete lesions most of which consisted of 
atrophy of the choroid and pigment epithelium  In a few 
areas, especially the macula of the right eye, there was 
chorioretinal scarring.  In the left eye there was discrete, 
hard, buff-colored lesion in the choroid just adjacent to the 
macula with an overlying tiny retinal hemorrhage.  The 
physician noted that the etiology of the veteran's ocular 
involvement was not apparent upon fundus examination.  He 
suggested a careful medical survey.

In rating decision of September 1965, the Los Angeles, 
California RO continued to deny service connection for eye 
disease.  The Los Angeles, California RO indicated that the 
evidence did not relate the veteran's current eye disorder to 
service or to the service-connected post concussion syndrome.

In October 1965, the Los Angeles, California RO received 
another medical statement from Dr. W. M., dated October 21, 
1965.  The veteran was under his care for central 
chorioretinitis of the left eye, which was "presumably due 
to histoplasmosis."  The physician further noted that this 
disease was endemic to Tennessee and that he believed that 
"it is reasonable to assume that his original infection was 
probably acquired during his residence in Memphis."

In rating decision of October 1965, the Los Angeles, 
California RO again denied service connection for an eye 
disorder.  The Los Angeles, California RO found that no eye 
disease was shown in service and there was no basis shown to 
service connect any eye disease at that time.  The veteran 
appealed that decision.

The U. S. Naval Hospital record dated in February 1966 notes 
that the veteran had bilateral chorioretinitis.  It was noted 
that the etiology of the veteran's chorioretinitis was not 
definitely proven.  However, it was consistent with the 
diagnosis of histoplasmosis.  The examiner noted that the 
veteran was stationed in Memphis, Tennessee, during his 
military career and that there was an increased incidence of 
histoplasmosis in that area.

In April 1966, the Los Angeles, California RO received a 
statement from Dr. W. P. R. that discussed the veteran's 
mental condition.  The physician also noted that the veteran 
had given a history of a head injury in service and that 
while in service, he was first treated for difficulty with 
his vision, which had gradually diminished since that time.  
He further noted that the veteran was under the care of an 
eye specialist, Dr. W. M.

In an August 1966 rating decision, the Los Angeles, 
California RO denied service connection for bilateral 
chorioretinitis.  The Los Angeles, California (RO) found that 
the evidence did not definitely establish the etiology of the 
veteran's eye disease, although it could have been a result 
of histoplasmosis.  It was also noted that histoplasmosis was 
not diagnosed or treated in service and no evidence had been 
submitted to show that it was incurred in service.  The Los 
Angeles, California RO found that it would be speculative to 
hold that the veteran's current eye disease was the result of 
service incurred histoplasmosis.

Later in August 1966, the veteran submitted a statement along 
with several medical articles concerning histoplasmosis.  The 
veteran noted that during service he had been stationed in 
Tennessee from November 1943 until June 1944, and from August 
1946 until July 1947, an area which had a high incidence of 
histoplasmosis.

In a February 1967 decision, the Board denied service 
connection for bilateral chorioretinitis.  The Board noted 
that a review of the service medical records did not reveal 
any evidence of histoplasmosis or an eye disability.  The 
first evidence of an eye disability was in 1959, and 
histoplasmosis was first noted medically in 1965.  The Board 
considered the facts that Tennessee was an endemic area for 
histoplasmosis and that the veteran served there.  However, 
the Board found that it would be resorting to speculation, 
which the law did not permit, to conclude from this evidence 
that the veteran was entitled to service connection for 
bilateral chorioretinitis.

II.  Analysis

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
codified at 38 C.F.R. §§ 20.1400-1411 (2000).  The Board 
notes that the United States Court of Appeals for the Federal 
Circuit recently upheld these CUE regulations, with the 
exception of section 20.1404(b), which it held to be invalid 
because, in conjunction with section 20.1409(c), it operated 
to prevent Board review of any CUE claim that was the subject 
of a motion that was denied for failure to comply with the 
filing and pleading requirements of section 20.1404(b).  
Disabled American Veterans v. Gober, Nos. 99-7061, 99-7071, 
99-7084, 99-7085 (Fed. Cir. Dec. 8, 2000).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a) (2000).

Review for CUE in a prior Board decision must be based on the 
record and the law that existed when that decision was made.  
38 C.F.R. § 20.1403(b)(1) (2000).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c) (2000).

The following situations do not constitute CUE: (1) where 
there is a changed diagnosis, that is, a new medical 
diagnosis that "corrects" an earlier diagnosis considered in 
a Board decision; (2) the VA fails to fulfill the duty to 
assist; and (3) there is a disagreement as to how the facts 
were weighed or evaluated.  See 38 C.F.R. § 20.1403(d)(1), 
(2), (3) (2000).

In addition, CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e) (2000).

The CAVC has set forth a three-prong test for CUE:  (1) 
either the correct facts, as they were known at that time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated), 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be "undebatable" 
and the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made;" and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time for the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992)).

The Board points out that the Court has consistently stressed 
the rigorous nature of the concept of CUE.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts; it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE is "undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313.  "It must always be remembered 
that CUE is a very specific and rare kind of 'error.'"  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  A disagreement with how 
the Board evaluated the facts is inadequate to raise the 
claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

A determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Accordingly, VA law and 
regulations in effect in February 1967 must be considered.

In regard to the evidence of record at that time of the 
February 1967 Board decision, the service medical records are 
negative for an eye disability or a diagnosis of 
chorioretinitis or histoplasmosis.  In addition, the VA 
medical record of a hospitalization from July to August 1947, 
and VA examination reports dated in May 1948, May 1953, and 
February 1959, are negative for an eye disability.  At the 
March 1960 VA examination, the veteran reported that he lost 
sight in his right eye in May 1959 and the diagnoses included 
blindness in the right eye due to macular degeneration, also 
some optic nerve atrophy.  The medical evidence shows that 
histoplasmosis was diagnosed initially in 1965.  The hospital 
record dated from May to June 1965 provides a medical opinion 
that the veteran had an old chorioretinitis and one active 
lesion in the left eye, the etiology of which could not be 
ascertained with certainty.  However, it was felt that the 
most likely etiology was that of histoplasmosis capsulatum, 
and that the possibility of a traumatic etiology could not be 
ruled out.  This evidence, however, does not provide a 
definite opinion or evidence that the veteran's eye disorder 
was related to service.

In the May 1965 statement from Dr. W. M., he noted that the 
real nature of the veteran's eye disease was uncertain.  In 
his September 1965 statement, he noted only the veteran's 
current visual acuity and no medical opinion as to its 
etiology.  The May 1965 statement from Dr. C. R. also notes 
the current condition of the veteran's eyes and does not 
contain a medical opinion as to the etiology of the veteran's 
eye disease.  Dr. C. R. noted that the etiology of the 
veteran's ocular involvement was not apparent upon fundus 
examination.

In the October 1965 statement from Dr. W. M., he noted that 
the veteran's central chorioretinitis of the left eye was 
"presumably" due to histoplasmosis, a disease endemic to 
Tennessee.  He further noted that "it is reasonable to 
assume that his original infection was probably acquired 
during his residence in Memphis."  The evidence shows that 
the veteran was stationed in Memphis during his military 
service.

The February 1966 hospitalization report shows a diagnosis of 
bilateral chorioretinitis.  It is noted that the etiology was 
not definitely proven.  However it was consistent with a 
diagnosis of histoplasmosis.  It was further noted that there 
was an increased incident of histoplasmosis in Memphis, 
Tennessee, where the veteran had been stationed.

The April 1966 statement from Dr. W. P. R., and the June 1966 
VA examination report, which involved a neuropsychiatric 
examination and not an ophthalmology examination, are 
negative for any opinion as to the etiology of the veteran's 
eye disability.

After a careful review of the pertinent evidence of record, 
the Board finds that there was no CUE in the February 1967 
Board decision.  The claim for service connection for 
bilateral chorioretinitis was denied on the basis that 
chorioretinitis was not demonstrated during service and it 
would be speculation to find that his current eye disability 
was related to service.  The evidence of record at the time 
of the February 1967 Board decision, as set forth above, 
supports a finding that the veteran had chorioretinitis due 
to histoplasmosis.  However, there was no definitive evidence 
that the veteran's histoplasmosis was due to his service 
(being stationed in Tennessee) or due to the traumatic head 
injury incurred in service.  The opinion rendered by Dr. W. 
M. in October 1965 is not definitive as he noted that the 
chorioretinitis was "presumably" due to histoplasmosis and 
the original infection was "probably" acquired during the 
veteran's period of service in Memphis.

There is no indication in the record that the Board in its 
February 1967 decision failed to apply the correct statutory 
and regulatory provisions.  In addition, the evidence does 
not show that the February 1967 Board decision contains 
undebatable error.  The Board finds that, prior to the 
February 1967 Board decision, there was no definitive 
evidence of record that the veteran had histoplasmosis 
related to his military service.


ORDER

The Board decision of February 20, 1967, not having involved 
CUE, the motion is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 



